UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of Date of Report (Date of earliest event reported) January 15, 2010 Oilsands Quest Inc. (Exact name of registrant as specified in its charter) Colorado 001-32994 98-0461154 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 800, 326— 11th Avenue SW Calgary, Alberta, Canada T2R 0C5 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (403)263-1623 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02Departure of Directors or Certain Officers; Election of Directors;Appointment of Certain Officers; Compensatory Arrangements forCertain Officers. (b)Departure of Certain Officers. On January 15, 2010, Christopher H.
